PER CURIAM.
A contract between the parties provided that “as a condition precedent to this Contract becoming effective and enforceable,” appellee was to install distribution cable prior to November 1, 1986. The contract further provided that if appellee failed to install the cable prior to that date, “then *127this Contract shall be null and void and neither party shall have any further liability hereunder.”
When appellee sued appellant for breach of this contract, appellant successfully defended on the basis that appellee never performed the condition precedent to the legal efficacy of the contract and that the contract never became “effective and enforceable.” However, appellant then sought contractual attorney’s fees based on a provision of the same contract and appeals from the trial court’s denial of such attorney’s fees. We affirm.
If appellee could not recover damages from appellant for breach of this “contract” because it was not “effective and enforceable” or was “null and void”, then likewise, and for the same reason, appellant cannot recover attorney’s fees from appellee by enforcing one provision in the same “contract.” 1
AFFIRMED.
COBB, COWART and DANIEL, JJ., concur.

. "What is sauce for the goose is sauce for the gander.”